Citation Nr: 0119213	
Decision Date: 07/24/01    Archive Date: 07/31/01

DOCKET NO.  95-21 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an initial rating in excess of 70 percent for 
post-traumatic stress disorder (PTSD) for the period from 
December 1, 1993 through April 7, 1995.


REPRESENTATION

Veteran represented by:	Robert A. Friedman, Attorney 
at law


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

K. Conner, Counsel

INTRODUCTION

The veteran had active service from November 1966 to April 
1977, and from July 1984 to November 1993.  He is the 
recipient of the Combat Action Ribbon, the Bronze Star Medal 
with Combat "V" and Purple Heart Medal.

This matter originally came to the Board of Veterans' Appeals 
(Board) from a May 1994 rating decision of the Department of 
Veterans Affairs (VA) Seattle Regional Office (RO) which, 
inter alia, denied an initial rating in excess of 10 percent 
for PTSD from December 1, 1993, an initial rating in excess 
of 10 percent for residuals of an appendectomy and omental 
infarct excision with painful scar, initial compensable 
ratings for bilateral hearing loss and tinea versicolor, and 
a compensable rating for residuals of a shell fragment wound 
to the right low back with chronic myositis.  

The veteran appealed the RO determination, and in September 
1995, he testified at a hearing at the RO.  Thereafter, in a 
March 1996 decision, the hearing officer, inter alia, 
increased the rating of the veteran's PTSD to 70 percent from 
April 8, 1995 (a temporary total rating from July 10 through 
July 31, 1995 was assigned pursuant to the provisions of 38 
C.F.R. § 4.29), denied increased ratings for the service-
connected disabilities noted above, and assigned a total 
rating based on individual unemployability due to service-
connected disabilities, effective April 8, 1995.

By January 16, 1997 decision, the Board denied increased 
initial ratings for bilateral hearing loss and residuals of 
an appendectomy and omental infarct excision with painful 
scar, granted an initial 10 percent rating for tinea 
versicolor, granted a 70 percent rating for PTSD for the 
period from December 1, 1993 through April 7, 1995, and 
granted 100 percent rating for PTSD from April 8, 1995.  The 
issue of entitlement to an increased rating for residuals of 
a shell fragment wound to the right low back was remanded to 
the RO for additional development of the evidence.

In April 1997, the veteran filed a motion for reconsideration 
of the Board's decision.  In July 1997, the motion was denied 
on the basis that the January 1997 decision contained 
findings of fact that had a plausible basis in the record, 
was consistent with the available evidence and applicable 
statutory and regulatory provisions, and contained clearly 
stated reasons and bases.  38 U.S.C.A. §§ 7103, 7104 (West 
1991); 38 C.F.R. §§ 20.1000, 20.1001, 20.1100 (2000).  

The veteran then appealed the Board's January 1997 decision 
to the U.S. Court of Appeals for Veterans Claims (Court).  In 
an April 2000 memorandum decision, the Court initially noted 
that the veteran had abandoned his appeals with respect to 
all issues but "an effective date earlier than April 1995 
for a schedular rating in excess of 70% for PTSD."  The 
Court also determined that it did not have jurisdiction to 
address the issue of entitlement to "an effective date 
earlier than April 1995 for a rating of total disability 
based on individual unemployability."  

In its decision, the Court held that the Board had erred in 
failing to consider the veteran's claim for a rating in 
excess of 70 percent for PTSD for the period from December 1, 
1993 through April 7, 1995, under recently amended criteria 
pertaining to the evaluation of mental disorders.  But see 38 
U.S.C.A. § 5110(g) (where compensation is awarded or 
increased pursuant to any Act or administrative issue, the 
effective date of such an award or increase shall not be 
earlier than the effective date of the Act or administrative 
issue.); see also VA O.G.C. Prec. Op. No. 3-2000 (Apr. 10, 
2000), 65 Fed. Reg. 33421 (2000).  

Based on that finding, the Court vacated the Board's January 
1997 decision "concerning an increased schedular rating" 
for PTSD and remanded the matter to the Board for 
readjudication of that issue.  In this decision, the Board 
will consider de novo the issue of entitlement to a rating in 
excess of 70 percent for PTSD for the period from December 1, 
1993 (the day following the date of the veteran's separation 
from active service) through April 7, 1995 (after which time 
his PTSD was rated 100 percent disabling).

With respect to the issue of entitlement to an increased 
rating for the residuals of a shell fragment wound to the 
right low back with chronic myositis, the Board notes that 
such issue was remanded to the RO in January 1997 for 
additional evidentiary development.  A review of the record 
currently before the Board indicates that this development 
has not yet been completed.  As such, this matter is referred 
to the RO for appropriate action.


FINDING OF FACT

Resolving the benefit of the doubt in the veteran's favor, 
his PTSD symptomatology has precluded him from securing and 
maintaining substantially gainful employment since his 
separation from service.  


CONCLUSION OF LAW

The criteria for a 100 percent schedular evaluation for PTSD 
are met from December 1, 1993 through April 7, 1995.  38 
U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2000); 38 C.F.R. § 
4.132, Diagnostic Code 9411 (1995). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that recent legislation, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), contains extensive provisions 
modifying the adjudication of all pending claims.  In 
pertinent part, the new law provides that the Secretary shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate a claim for VA benefits, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  VCAA also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
After a review of the record, the Board find that there is 
sufficient evidence to render an equitable decision on this 
claim.  Moreover, in light of the favorable decision below, 
the Board finds that the veteran will not be prejudiced by 
its consideration of the merits of this appeal at this 
juncture.  See Bernard v Brown, 4 Vet. App. 384 (1993). 

I.  Factual Background

The available service medical records, including the 
veteran's September 1993 service separation medical 
examination, are negative for any complaint or finding of 
psychiatric disorder, including PTSD.

In December 1993, shortly after his separation from service, 
the veteran filed claims of service connection for numerous 
disabilities, including PTSD.  In connection with his claim, 
he underwent a VA Social and Industrial Survey in February 
1994 and a VA psychiatric examination in March 1994.  The 
veteran reported PTSD symptomatology, including flashbacks of 
Vietnam experiences, feelings of isolation, an exaggerated 
startle response, and anger.  He also stated that he did not 
socialize with others at the workplace.  The diagnosis was 
PTSD and a Global Assessment of Functioning (GAF) score of 60 
was assigned.  The examiner stated that the veteran met the 
criteria for PTSD, had a restricted affect, social 
withdrawal, social distancing, insomnia, and an increase in 
alcohol consumption.  The examiner concluded that the veteran 
appeared to be experiencing detectable level of social 
impairment due to his PTSD, though he had minimal functional 
impairment in his most recent duties in the Navy.

VA outpatient treatment records from January 1994 to November 
1995 indicate that the veteran was seen on numerous occasions 
during that period.  In July 1994, he was seen for an 
exacerbation of PTSD; he reported symptoms of decreased 
sleep, excessive guilt, increased anger, short temper, 
hypervigilance, and decreased self-worth and indicated that 
these symptoms had increased since March 1994.  The examiner 
noted that the veteran had no history of treatment for PTSD 
and that he took no medications for PTSD.  The diagnoses were 
Axis I:  PTSD and depression, Axis III:  stomach trouble, 
hypertension, hearing loss and tinnitus.  The examiner 
indicated that the veteran needed treatment and he was 
referred for counseling.  He was given medication for 
disturbed sleep which he reportedly found helpful on follow-
up examination.  

The veteran was hospitalized in July and August 1995 for 
treatment of PTSD.  He was prescribed medication for 
hyperarousal/hyperactivity PTSD symptoms.  He took part in a 
PTSD therapy program and made good use of the therapy groups.  
The pertinent diagnoses were Axis I:  PTSD, major depression, 
history of prior alcohol dependency now in remission.  A GAF 
score of 50 for the highest in the past year and on admission 
was assigned.  A GAF of 50 is defined as "serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job)."  Richard v. Brown, 9 Vet. App. 266, 267 
(1996).  On hospital discharge, a GAF score of 52 was 
assigned, and the veteran was referred to a counselor for 
PTSD therapy.  

An October 1995 private psychiatric report from the veteran's 
counselor indicated that the veteran began counseling for 
PTSD in August 1995.  The counselor indicated the veteran had 
"extreme difficulty" dealing with any work environment 
because of anxiety and fear and concluded that his PTSD 
symptomatology made it impossible for him to work.  He stated 
that it could take several years to help him deal with his 
PTSD and that he would be unable to work in the near future.

In September 1995, the veteran testified at a hearing at the 
RO that he was first diagnosed with PTSD in March 1994 at the 
Seattle VA Medical Center.  Prior thereto, he indicated he 
received no psychiatric treatment, although he believed that 
he had PTSD during service and was afraid to seek treatment.  
He stated that since separation from service, he had two jobs 
on fishing boats in Alaska; he quit both after two months 
because he was unable to work with others or keep his temper 
in check.  He stated that he had not worked since April 7, 
1995.  

On VA psychiatric examination in January 1996, the veteran 
indicated that he had symptoms of depression, sleep 
disturbance, low self-worth, crying spells, frequent 
nightmares, outbursts of anger, and loss of concentration.  
He also reported intrusive thought about Vietnam and 
occasional dissociative episodes and flashbacks.  The 
examiner noted that since the veteran's retirement from 
service, he had been unable to find work in his field of 
electronics maintenance.  He briefly held two jobs in fish 
processing, but both ended in emotional upset due to his 
irritability and a Vietnam flashback experience.  He has been 
unemployed since then, remaining largely isolated.  The 
examiner stated that "the impact of the [veteran's PTSD] 
symptomatology on his ability to enter the competitive 
workplace appears to be severe."  The pertinent diagnoses 
were Axis I:  severe PTSD with delayed onset, major 
depression in partial remission, and alcohol abuse in 
complete remission.  A GAF score of 45 was assigned.  

In April 2001, the veteran's attorney submitted a copy of an 
April 1997 deposition of the veteran.  According to the 
transcript of the deposition, the veteran indicated that 
since his separation from service, he had symptoms of 
uncontrolled anger, social isolation, and intrusive thoughts 
of Vietnam.  He indicated that he had attempted to work for 
two companies since his separation from service, but had been 
unable to keep his jobs due to symptoms of PTSD.  

By letter in April 2001, the veteran's attorney indicated 
that the veteran had worked for two different firms from 
August to October 1994, and from January to April 6, 1995.  
He indicated that the veteran had earned approximately $1,940 
in 1994 and $3,210 in 1995.  Of record are copies of W-2s, 
Wage and Tax Statements, for 1994 and 1995.  His attorney 
argued that such earnings reflected marginal employment as 
defined by 38 C.F.R. § 4.16.  He indicated that as the 
veteran was unable to retain more than marginal employment 
due to PTSD symptoms, a 100 percent rating was warranted from 
his separation from service.

II.  Analysis

Under the applicable criteria, a 10 percent evaluation for 
PTSD is warranted for emotional tension or other evidence of 
nervousness productive of mild social and industrial 
impairment.  A 30 percent evaluation is warranted for 
symptomatology productive of a definite impairment in the 
ability to establish or maintain effective and wholesome 
relationships with people, and psychoneurotic symptoms 
resulting in such reductions in initiative, flexibility, 
efficiency, and reliability levels as to produce definite 
industrial impairment.  A 50 percent evaluation requires 
considerable social and industrial impairment; a 70 percent 
evaluation requires severe social and industrial impairment.  
38 C.F.R. § 4.132, Diagnostic Code 9411 (1995).  A 100 
percent evaluation may be assigned for PTSD where the 
attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community, totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought of behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior, or where the veteran is demonstrably 
unable to obtain or retain employment.  Id.  The criteria for 
a 100 percent rating under Code 9411 "are each independent 
bases for granting a 100% rating."  See Johnson v. Brown, 7 
Vet. App. 95, 97 (1994).

As noted above, the veteran has testified that he has had 
symptoms of PTSD since his separation from service, to 
include uncontrolled anger, social isolation, and intrusive 
thoughts of Vietnam.  He further stated that he attempted to 
maintain employment on two occasions since separation from 
service, but had to quit both due to symptoms of PTSD.  In 
support of his assertions, his attorney has submitted copies 
of his earning statements for 1994 and 1995, showing that he 
earned only $1,939 in 1994, and $3,210 in 1995.  It has been 
indicated that, but for these two jobs, he has been unable to 
work since separation from service due to PTSD.  

The Board also notes that the record contains some medical 
evidence which supports the veteran's contentions that he has 
been unable to work since his separation from service due to 
PTSD.  For example, on VA psychiatric examination in January 
1996, the examiner noted that since the veteran left the 
military, he had briefly held two jobs in fish processing, 
but both ended in emotional upsets arising out of his 
irritability and a Vietnam flashback experience.  The 
examiner concluded that "the impact of the [veteran's PTSD] 
symptomatology on his ability to enter the competitive 
workplace appears to be severe."  A GAF score of 45 was 
assigned.  

Based on the foregoing evidence, and affording the veteran 
the benefit of the doubt, the Board finds that the veteran's 
PTSD symptomatology from December 1, 1993 through April 7, 
1995 more nearly approximates the criteria for a 100 percent 
rating.  Specifically, there is sufficient evidence to 
establish that the manifestations of the veteran's PTSD were 
of such severity as to produce total industrial 
inadaptability during this period.  As the evidence shows 
that some of the criteria under Code 9411 for a 100 percent 
evaluation for PTSD were met, a 100 percent schedular rating 
for PTSD is warranted from December 1, 1993 through April 7, 
1995.  38 C.F.R. Part 4, Code 9411 (1995); Johnson, 7 Vet. 
App. at 98-99.


ORDER

A 100 percent evaluation for PTSD from December 1, 1993 
through April 7, 1995 is granted, subject to the law and 
regulations governing the payment of VA monetary benefits.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals

 

